743 N.W.2d 880 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bradley Scott LASCO, Defendant-Appellant.
Docket No. 135308. COA No. 279277.
Supreme Court of Michigan.
January 30, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 22, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case.for the appointment of appellate counsel.